                                                                              FiLr
                                                                           IN CLERK'5.
                                                                       U.S. DISTRICT


                                                                      ★ JAN-7 2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                       BROOKLYN L. .


UNITED STATES OF AMERICA                               ORDER OF RESTITUTION


      - against-                                       Criminal Docket No. 16-CR-553


LEONID GERSHMAN,

                          Defendant.




              WHEREAS,defendant LEONID GERSHMAN was sentenced on December

3, 2019,in the above-captioned case,

               1.   This order of restitution is incorporated by reference to the Amended

Judgment imposed on January 7, 2020
              2.    The defendant is directed to pay restitution to the victims named and in

the amounts listed in Exhibit A to this order. Exhibit A shall be kept under seal until further

order ofthis court except that appropriate personnel of the Clerk's Office and the United

States Attorney's Office shall have immediate access to it in order to make the distribution

required by this order.

              3.      Restitution is due immediately. The total restitution amount to be paid

is $1,145,339.90. See 18 U.S.C. § 3612(f). Monthly payments shall be made to the Clerk of

the Court, United States District Court, 225 Cadman Plaza East, Brooklyn, N.Y. 11201. The

payment instrument shall reference the case name and number, as set forth above.

              4.      The defendant is jointly and severally liable for the restitution

judgment with co-defendants Aleksey Tsvetkov, Renat Yusufov and Vyacheslav Malkeyev.

              5.    The Clerk is directed to distribute restitution payments pro rata to the
